DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed on 08/13/2021.  In virtue of the amendment:
Claims 1, 2, 5-16 and 18-27 are pending in the instant application.
Claims 3, 4 and 17 are canceled.
Claim 27 is newly added.
Claims 9-14 are withdrawn from further consideration.
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 08/13/2021, with respect to the rejection(s) of claim(s) 1, 2, 5-16 and 18-26 under 102/103 and newly added claim 27, that the Office Action has not provided any basis in fact or an articulate technical reasoning to support the finding of obviousness in rejection of claim(s) 1 and 15 for the limitation(s) “the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body moves from the intersection”, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tauchi (U.S. Pub. 2011/0128139 A1) and Watanabe (U.S. Pub. 2007/0268118 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1, 2, 5-8, 15, 16, 18, 21, 22 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tauchi (U.S. Pub. 2011/0128139 A1).
Regarding claim 1, Tauchi discloses a system (Figs. 2-3, 7-9 and 11-14) for detecting a surrounding condition relative to a body (e.g., detecting surrounding of vehicle A, Figs. 2-3, 7 and 11-14), the system comprising:
a plurality of light-emitters (lighting in display portions, Fig. 3, par [0036]),
a sensor (action determine 30 combined with signal in LAN 5, Fig. 2, par [0039]) configured to detect the surrounding condition (par [0041]); and
a controller (27, Fig. 2, par [0037]) configured to change a state of at least one of the plurality of the light-emitters (change the state of display 21, Figs. 2-3) when the sensor detects an object at an intersection (detected intersections as in Figs. 7-9 and 11-14, pars [0047]-[0048]), wherein
when the object is present at a right side of the body, the controller changes the state of ones of the plurality of light-emitters positioned on the right side to light or blink (indicated by display portions E, F, I, J, Fig. 3, pars [0049]-[0051]);

Tauchi does not explicitly teach the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body moves from the intersection.
However, as evidenced in par [0143], Tauchi teach that “… The display control circuit may be further configured to cause the display device to execute the display erasure … a result of a determination that the danger target disappears is obtained …”, which is obviously put the display/light in the off state.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the lighting system of Tauchi with the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body moves from the intersection so that it can allow the driver to perform the driving operation with the safe driving support information.
Regarding claim 15, Tauchi discloses a detector (Fig. 2) attachable to a vehicle (A) (Figs. 2, 3, 7-9 and 11-14), the detector comprising:
a sensor (action determine 30 combined with signal in LAN 5, Fig. 2, par [0039]) configured to detect the surrounding condition (par [0041]); and
a controller (27, Fig. 2, par [0037]) configured to change a state of at least one of a plurality of light-emitters (change the state of display 21, Fig. 2) when the sensor detects an object at an intersection (detected intersections as in Figs. 7-9 and 11-14, pars [0047]-[0048])
wherein the controller changes the state of at least one of the plurality of light-emitters to light or blink (indicated by display portions, Fig. 3, pars [0049]-[0051]).
Tauchi does not explicitly teach the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body moves from the intersection.
… The display control circuit may be further configured to cause the display device to execute the display erasure … a result of a determination that the danger target disappears is obtained …”, which is obviously put the display/light in the off state.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the lighting system of Tauchi with the controller changes the state of the at least one of the plurality of light-emitters from light/blink to an off state when the body moves from the intersection so that it can allow the driver to perform the driving operation with the safe driving support information.
Regarding claims 2 and 16, Tauchi discloses the system wherein the controller (27) changes the state of the at least one of the plurality of light emitters positioned corresponding to a direction of the object (Figs. 7-9 and 11-14, pars [0049]-[0051]).
Regarding claim 5, Tauchi discloses the system wherein the at least one of the plurality of the light-emitter is mounted on a dashboard/ceiling of the body (Fig. 3).
Regarding claim 6, Tauchi discloses all of the limitations as claimed except the at least one of the plurality of the light-emitter is mounted on a ceiling of the body.
However, this limitation is not of the patentable merits since locating of the light indication in an area that would have held been obvious to one having skill in the art at the time of the invention was made as of the engineering design choice.

Regarding claims 7 and 18, Tauchi discloses the system wherein the intersection comprises an entry from a first road (the road has vehicle A, Fig. 7) to a second road (the road has the STOP sign, Fig. 7) that is wider than the first road.
Regarding claim 8, Tauchi discloses the system
wherein the controller (27) changes the state of a first one of the plurality of light emitters positioned at a first direction to light or blink when the object is positioned at the first direction (Figs. 7-9 and 11-14, pars [0049]-[0051]),
wherein, when the object moves to a second direction from the first direction, the controller changes the state of the first one of the plurality of light-emitters to an off sate and changes a state of second light emitter positioned at second direction to light or blink (visual indication is produced on either side of vehicle when objected is detected, (Figs. 7-9 and 11-14, pars [0049]-[0051]).
Regarding claims 21-22, Tauchi discloses the system wherein the surround condition is forward condition (Figs. 3, 7, 11).
Regarding claim 27, Tauchi discloses the system wherein the controller changes the state of the at least one of the plurality of light-emitters from light or blink to an off state in response to the body moves from the intersection (par [0143] as explained in claim 1 above).

Claims 19, 20 and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tauchi as applied above, in view of Watanabe (U.S. Pub. 2007/0268118 A1).
Regarding claims 19, 20 and 23-26, Tauchi discloses all of the limitations as claimed except the sensor comprises a camera positioned on a front portion of the body and an image 
However, as evidenced by Watanabe, providing the sensor comprises a camera (1a) positioned on a front portion of the body (vehicle) and an image recognition processor (2a) which performs image recognition to image signals from the camera, so as to detect the object (Figs. 1-2) is well known in the art.
Therefore, it would have been obvious to one having skill in the art at the time of the invention was made to employ the system of Tauchi with the front camera and the associated processor as taught by Watanabe in order to detect the object and perform the steps of processing the image captured from the camera.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844